                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LA TACHE SNELL-JONES, individually                 )
and on behalf of all persons similarly situated,   )
                                                   )
               Plaintiff,                          )
                                                   )         No. 19-cv-00120
       v.                                          )
                                                   )         Judge Andrea R. Wood
THE HERTZ CORPORATION, et al.,                     )
                                                   )
               Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff La Tache Snell-Jones is a former branch manager for Defendant The Hertz

Corporation (“Hertz”). Snell-Jones claims that despite routinely working over 40 hours in a

workweek for Hertz, she never received overtime compensation. Instead, Hertz treated her as

exempt from the overtime provisions in both the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq., and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1 et seq. Therefore,

Snell-Jones has brought the present collective and class action lawsuit against both Hertz and

Defendant Haley Hudson alleging violations of the FLSA, the IMWL, and the Illinois Wage

Payment and Collection Act (“IWPCA”), 820 ILCS 115/1 et seq., along with claims for breach of

contract and breach of the covenant of good faith and fair dealing. Hertz and Hudson have each

filed motions to dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). (Dkt. Nos. 20, 34.) For the reasons that follow, Hertz’s motion is granted in part and

denied in part, and Hudson’s motion is denied.
                                        BACKGROUND

       For the purposes of the motions to dismiss, the Court accepts all well-pleaded facts in the

complaint as true and views those facts in the light most favorable to Snell-Jones as the non-

moving party. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).

       As alleged in her complaint, Snell-Jones worked at Hertz, a worldwide vehicle rental

company, from October 2013 until her allegedly retaliatory termination in September 2017.

(Compl. ¶¶ 1, 10, Dkt. No. 1.) She began as a manager trainee and shortly thereafter was

promoted to manager associate. (Id. ¶ 17.) By October 2014, Snell-Jones had been promoted to a

branch manager position, which she held until her termination. (Id.)

       Although Snell-Jones had a “managerial” title and some management responsibilities, in

practice “she did not have any authority to hire or fire other employees, and her ability to make

any suggestion or recommendation regarding hiring, firing, advancement, promotions or other

change of status of other employees was used, if ever, infrequently, and not given any sufficient

weight.” (Id.) Instead, those responsibilities were predominantly exercised by others higher in the

corporate hierarchy, including Hudson, Hertz’s Human Resources Business Partner for Illinois (as

well as Wisconsin, Minnesota, and Indiana). (Id. ¶ 19.) By contrast, Snell-Jones largely worked

“as a front-line employee, processing rentals and returns, handling customer complaints, moving

and arranging fleet (vehicles), including picking up and dropping off customers, locating and

transporting vehicles[,] processing body damage to vehicles, and taking vehicles for repairs.” (Id.

¶ 20.) Because of these responsibilities, Snell-Jones could devote only a minimal amount of time

to actual management or executive tasks such as managing schedules, handling employee

concerns, evaluating employees, or meeting with managers. (Id.)




                                                 2
        During her time at Hertz, Snell-Jones was a salaried employee. (Id. ¶ 18.) For that reason,

Hertz treated her as exempt from the overtime provisions of the FLSA and the IMWL. (Id.)

Indeed, Hertz had a policy that salaried managers were not entitled to overtime for any hours they

worked in excess of 40 hours per week. (Id. ¶ 21.) Nonetheless, Hudson maintained a policy

under which all branch managers were required to work from open to close. (Id. ¶¶ 6, 22.) For

Snell-Jones, that meant she worked from 7 a.m. to 6 p.m. for at least six days a week. (Id.) Thus,

from October 2014 until her termination on August 14, 2017, Snell-Jones regularly worked in

excess of 40 hours per week without ever receiving overtime. (Id. ¶ 24.) Moreover, in light of

Hudson’s policy requiring all branch managers to work full 11-hour days, 6 days a week, Snell-

Jones contends that there are at least 100 other current or former Hertz branch managers under

Hudson’s supervision that have similarly been denied overtime. (Id. ¶¶ 22, 25, 29.)

                                            DISCUSSION

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

pleading standard does not necessarily require a complaint to contain detailed factual

allegations. Twombly, 550 U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (quoting Iqbal, 556 U.S. at 678).

        Snell-Jones has brought FLSA, IMWL, and IWCPA claims against both Defendants,

whereas her contract claims are brought solely against Hertz. Together, Defendants seek to




                                                   3
dismiss all claims. The Court will first address the statutory claims against both Defendants and

then proceed to the contract claims directed at Hertz.

       I.      FLSA and IMWL Claims

               A.      Hertz’s Status as Employer

       Hertz argues that Snell-Jones’s allegation that Hertz was her employer is conclusory and

supported by no facts. It further contends that Snell-Jones’s claim is belied by a charge of

discrimination she filed with the Equal Employment Opportunity Commission (“EEOC”), which

lists a different entity known as Hertz Local Edition as her employer.

       Both the FLSA and the IMWL make an employer liable for its failure to pay overtime

wages. See Villareal v. El Chile, Inc., 776 F. Supp. 2d 778, 784 (N.D. Ill. 2011). The FLSA

defines an “employer” as including “any person acting directly or indirectly in the interest of an

employer in relation to an employee.” 29 U.S.C. § 203(d); see also Natal v. Medistar, Inc., 221 F.

Supp. 3d 999, 1003 (N.D. Ill. 2016) (“[C]ourts employ the same test under both [the FLSA and

the IMWL] to determine a defendant’s status as an employer.”). The definition is “broad and

comprehensive in order to accomplish the remedial purposes of the Act.” Sec’y of Labor, U.S.

Dep’t of Labor v. Lauritzen, 835 F.2d 1529, 1534 (7th Cir. 1987).

       According to Hertz, Snell-Jones’s bare allegation that Hertz was her employer is

insufficient to survive dismissal. It faults her for failing to provide basic allegations concerning

her employment with Hertz such as: “(1) who hired [her]; (2) who paid her; (3) who supervised

her; and (4) where she worked.” (Def.’s Mem. in Supp. of Mot. to Dismiss at 6, Dkt. No. 21.)

However, Hertz points to no authority requiring such detailed allegations where a plaintiff simply

alleges that she worked for a single corporate entity. Instead, Hertz relies for support on cases

dealing with the situation where a plaintiff alleges a joint employment relationship involving two




                                                  4
or more businesses. See Ivery v. RMH Franchise Corp., 280 F. Supp. 3d 1121, 1128 (N.D. Ill.

2017); Gross v. Peoples Gas Light & Coke Co., No. 17-CV-3214, 2018 WL 558515, at *1–2

(N.D. Ill. Jan. 24, 2018); see also 29 C.F.R. § 825.106(a) (“Where two or more businesses

exercise some control over the work or working conditions of the employee, the businesses may

be joint employers under FMLA.”). Here, Snell-Jones points to only one business, Hertz, as her

employer. She states the dates she worked for Hertz, the positions in which she worked, and her

duties. (Compl. ¶¶ 1, 17–20.) Those allegations sufficiently plead Hertz’s status as Snell-Jones’s

employer.

       Hertz further attempts to muddy a relatively simple issue by attaching as an exhibit Snell-

Jones’s EEOC charge concerning her purported retaliatory termination from Hertz. (Def.’s Mem.

in Supp. of Mot. to Dismiss, Ex. 1, Dkt. No. 21-1.) There, Snell-Jones identified her employer as

“Hertz Local Edition” (id.), which Hertz claims is a separate entity. In response, Snell-Jones

points to multiple documents that identify Hertz as her employer. (Decl. of John H. Ray, III, Dkt.

No. 26.) Of course, those documents were neither attached to the complaint nor incorporated by

reference. See Marks v. CDW Comput. Ctrs., Inc., 901 F. Supp. 1302, 1309 (N.D. Ill. 1995) (“The

complaint is deemed to include documents attached to it as an exhibit or documents incorporated

in it by reference.”) And the Court declines to convert the present motion into one for summary

judgment by addressing the parties’ factual dispute at this time. See Fed. R. Civ. P. 12(d) (“If, on

a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary judgment under Rule 56.”).

       Similarly, the EEOC charge is not attached to Snell-Jones’s complaint and Hertz does not

contend it is incorporated by reference. Nonetheless, Hertz asserts that this Court may take

judicial notice of the charge. It is true that a court may take judicial notice of an EEOC charge.




                                                 5
Metz v. Joe Rizza Imports, Inc., 700 F. Supp. 2d 983, 989 n.2 (N.D. Ill. 2010). At the same time,

however, a court may only take judicial notice of a fact that is not subject to reasonable dispute.

Fed. R. Evid. 201; Tobey v. Chibucos, 890 F.3d 634, 648 (7th Cir. 2018). Thus, while the fact that

Snell-Jones filed an EEOC charge is one of which this Court may take judicial notice, it is not the

case that the allegations therein are not subject to reasonable dispute. Indeed, Snell-Jones’s EEOC

charge sets forth her own allegations of misconduct just like her complaint in this action. See

Conner v. Ill. Dep’t of Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005) (noting that to bring a Title

VII claim, a plaintiff must first “file a charge with the EEOC detailing the alleged discriminatory

conduct”). Her identification of Hertz Local Edition as her employer in the EEOC charge is an

allegation on par with her identification in the complaint of Hertz as her employer. That allegation

cannot establish beyond reasonable dispute that Snell-Jones’s employer was, in fact, Hertz Local

Edition as opposed to Hertz. Because the Court cannot take judicial notice of the allegation in

Snell-Jones’s EEOC charge that Hertz Local Edition is her employer, her well-pleaded allegation

in the complaint that Hertz is her employer must be accepted at true. For that reason, the Court

will not dismiss Snell-Jones’s FLSA and IMWL claims on the basis that Hertz is not Snell-Jones’s

employer.

               B.      Hudson’s Status as Employer

       In addition to Hertz, Snell-Jones also alleges that Hudson was an employer subject to

liability under the FLSA and the IMWL. “The FLSA contemplates there being several

simultaneous employers who may be responsible for compliance with FLSA.” Reich v.

Harmelech, No. 93C3458, 1996 WL 308272, at *3 (N.D. Ill. June 5, 1996) (internal quotation

marks omitted). Moreover, the statutes define “employer” broadly enough to include an individual

with supervisory authority over the plaintiff as a defendant, provided that individual “was




                                                 6
responsible in whole or part for the alleged violation.” Riordan v. Kempiners, 831 F.2d 690, 694

(7th Cir. 1987); see also Cho v. Maru Rest., Inc., 194 F. Supp. 3d 700, 704–05 (N.D. Ill. 2016)

(confirming that individual corporate officers can be held liable under the IMWL). In determining

whether an individual is an employer, courts “evaluate the ‘economic reality’ of the employment

relationship.” Harris v. Skokie Maid & Cleaning Serv., Ltd., No. 11 C 8688, 2013 WL 3506149,

at *5 (N.D. Ill. July 11, 2013). In making the economic reality evaluation, several factors are

considered, including whether the individual: “(1) had the power to hire and fire the employees;

(2) supervised and controlled employee work schedules or conditions of employment; (3)

determined the rate and method of payment; and (4) maintained employment records.” Perez v.

Super Maid, LLC, 55 F. Supp. 3d 1065, 1075 (N.D. Ill. 2014) (internal quotation marks omitted).

       Snell-Jones alleges in the complaint that Hudson was “directly responsible for ensuring

compliance with state and federal law and the proper application of employment laws.” (Compl.

¶¶ 6, 15 (internal quotation marks omitted).) She also alleges that Hudson had at least some

responsibility for hiring, firing, and promotion decisions and maintained the policy requiring

branch managers under her supervision to work from open to close, which in Snell-Jones’s case

meant 11-hour workdays. (Id. ¶¶ 19, 22.) Finally, Snell-Jones claims that Hudson willfully failed

to maintain records regarding Hertz’s branch managers’ hours and pay that the FLSA requires the

corporation to keep and preserve. (Id. ¶¶ 24, 45–46.) Because of her failure, “overtime wages

were not paid at all, for any salaried branch manager employees.” (Id. ¶ 25.)

       Together, the Court finds these allegations sufficient to plausibly plead Hudson’s status as

an employer. Snell-Jones’s allegations adequately satisfy three of the four economic reality

factors and only fail to address Hudson’s role in determining the rate and method of payment. See

Schneider v. Cornerstone Pints, Inc., 148 F. Supp. 3d 690, 698 (N.D. Ill. 2015) (“These four




                                                 7
[economic reality] factors . . . are neither dispositive nor necessarily weightier than any others.”).

And taken together, Snell-Jones alleges enough to show that Hudson’s exercise of her supervisory

authority played a significant role in the alleged FLSA and IMWL violations. See id. (“[T]he test

is to look at all facts surrounding the defendant’s supervision of the employee and determine

whether the defendant exercised control and authority over the employee in a manner that caused

the FLSA violation (at least in part).”). Specifically, Hudson was responsible for ensuring Hertz’s

compliance with employment laws, yet instituted a policy requiring branch managers to routinely

work overtime for which they were not properly compensated. That is enough at this stage to

plead Hudson’s status as an employer.

               C.      Sufficiency of Allegations of Entitlement to Overtime Payments

       Both Hertz and Hudson contend that Snell-Jones failed to adequately plead facts

establishing that she ever worked more than 40 hours in a week and was therefore entitled to

overtime compensation.

       The FLSA and the IMWL’s overtime provisions “require an employer to pay its non-

exempt employees one and one-half times their regular rate of pay for any work performed in

excess of 40 hours in one workweek.” Hancox v. Ulta Salon, Cosmetics, & Fragrance, Inc., No.

17-CV-01821, 2018 WL 3496086, at *2 (N.D. Ill. July 20, 2018) (citing 29 U.S.C. § 207(a)); see

also Divine v. Volunteers of Am. of Ill., 319 F. Supp. 3d 994, 999 (N.D. Ill. 2018) (citing 820

ILCS 105/4a(1)). To state a claim for failure to pay overtime under either statute, “a plaintiff must

sufficiently allege forty hours of work in a given workweek as well as some uncompensated time

in excess of forty hours.” Silver v. Townstone Fin., Inc., No. 14-cv-1938, 2015 WL 1259507, at

*1 (N.D. Ill. Mar. 17, 2015).




                                                  8
       Defendants fault Snell-Jones for failing to point to a single specific instance when she

worked more than 40 hours in a workweek and instead alleging that she and certain other branch

managers regularly worked in excess of 40 hours a week. However, Snell-Jones’s allegations

regarding her hours are more detailed than what Defendants portray. Snell-Jones does not simply

allege that she regularly worked 40 hours a week. Instead, she alleges that Hudson had a policy

requiring branch managers to work from open-to-close. As applied to Snell-Jones, the policy

meant she worked 11-hour days, from 7 a.m. to 6 p.m., 6 days a week. While Snell-Jones does not

complete the math, the Court does not need a calculator to figure out that Snell-Jones is alleging

that she regularly worked 66-hour weeks. Therefore, she regularly worked 26 hours per workweek

for which she was entitled to overtime pay that she did not receive. Perhaps there were some

weeks that Snell-Jones worked less than 66 hours because she took time off or sick leave.

Nonetheless, the fair and reasonable inference from her allegations is that throughout her career at

Hertz, Snell-Jones worked 66 hours per week. Snell-Jones need not point to a particular week in

which she worked 66 hours when the clear import of her allegations is that she did so nearly every

week. See Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir. 2017) (declining to require

“plaintiffs to identify a particular week in which they worked uncompensated overtime hours,” so

long as they “provide sufficient detail about the length and frequency of their unpaid work to

support a reasonable inference that they worked more than forty hours in a given week”); Hancox,

2018 WL 3496086, at *3 (“There is no requirement, however . . . that a FLSA plaintiff identify,

by date, the specific weeks in which she was undercompensated; it is enough to allege that there

was in fact at least one such week.”).

       The cases upon which Defendants rely address far more vague allegations, where the

plaintiffs essentially claimed without further factual support that they regularly or at times worked




                                                 9
more than 40 hours a week without compensation. For example, in Hughes v. Scarlett’s G.P., Inc.,

No. 15-cv-5546, 2016 WL 4179153, at *2 (N.D. Ill. Aug. 8, 2016), the plaintiffs vaguely alleged

that “[a]t such times as Plaintiffs worked more than forty hours in a week (and each did), they

were not paid time and half.” Similarly, in Parks v. Speedy Title & Appraisal Review Services,

318 F. Supp. 3d 1053, 1069 (N.D. Ill. 2018), the plaintiff “generally allege[]d that she worked

overtime without sufficient pay” but did not “allege how many hours she worked in a week (and

whether or not this was over forty hours) or how many overtime hours she worked without being

paid the proper salary.” By contrast, here, Snell-Jones has alleged that she worked 66 hours a

week, 26 of which should have been overtime hours. Other courts have deemed similar

allegations sufficient to survive dismissal. E.g., Diaz v. E&K Cleaners, Inc., No. 16-CV-07952,

2018 WL 439120, at *2 (N.D. Ill. Jan. 16, 2018) (finding allegations that plaintiffs worked 60-72

hours every week without receiving overtime to be sufficient to survive a motion to dismiss);

Labriola v. Clinton Entm’t Mgmt., LLC, No. 15 C 4123, 2016 WL 1106862, at *3 (N.D. Ill. Mar.

22, 2016) (declining to dismiss a plaintiff who alleged “that she worked approximately 54 hours

per week during her first three weeks of work . . . but did not receive any overtime compensation

during this period”).

       In short, the Court concludes that Snell-Jones has adequately pleaded that she worked 26

overtime hours a week for which she did not receive overtime compensation from Hertz. That is

sufficient to state a claim under both the FLSA and the IMWL. Consequently, both Hertz and

Hudson’s motions to dismiss those claims are denied.




                                                10
       II.     IWPCA Claim

               A.     Hudson’s Status as Employer Under the IWPCA

       Before considering whether Snell-Jones states a claim under the IWPCA, the Court first

addresses Hudson’s contention that she was not an employer for purposes of the Act. The IWPCA

imposes liability only “upon employers, as that term is traditionally understood, and upon any

officers of a corporation or agents of an employer who knowingly permitted the Wage Act

violation.” Andrews v. Kowa Printing Corp., 838 N.E.2d 894, 901 (Ill. 2005). At this stage, the

Court finds that Snell-Jones has adequately pleaded that Hudson knowingly permitted the IWPCA

violation. As discussed above, Hudson was responsible for Hertz’s compliance with employment

laws. Yet, despite her awareness that Hertz did not pay branch managers overtime, Hudson

instituted a policy requiring Snell-Jones and other branch managers to work over 40 hours in a

workweek. See Mouloki v. Epee, 262 F. Supp. 3d 684, 699 (N.D. Ill. 2017) (observing that an

employer’s agents can be held liable under the IWPCA “as long as they had the right to control

the manner and method in which the employee performed her work” (internal quotation marks

omitted)). These allegations are sufficient to show that Hudson was a Hertz agent who knowingly

permitted the IWPCA violation, and therefore was an employer for purposes of the Act.

               B.     Existence of an Agreement to Pay Overtime

       Snell-Jones contends that Defendants violated the IWPCA by failing to honor their written

agreement to pay her overtime. The IWPCA requires every employer, at least semi-monthly, “to

pay every employee all wages earned during the semi-monthly pay period.” 820 ILCS 115/3.

Wages are defined under the act as “any compensation owed an employee by an employer

pursuant to an employment contract or agreement between the 2 parties.” 820 ILCS 115/2. Thus,

the IWPCA “does not provide an independent right to payment of wages and benefits; instead, it




                                               11
only enforces the terms of an existing contract or agreement.” Wharton v. Comcast Corp., 912 F.

Supp. 2d 655, 658 (N.D. Ill. 2012). “Accordingly, for a person to state a claim under the

[IWPCA], he or she must plead that wages or final compensation is due to him or her as an

employee from an employer under an employment contract or agreement.” Id.

       In her complaint, Snell-Jones twice makes allegations concerning the existence of a

written agreement. The essence of those allegations is that Hertz entered into a written contract

with Snell-Jones and members of the putative class in which it agreed to pay them overtime

“consistent with the requirements of the FLSA.” (Compl. ¶¶ 70, 74.) Both Hertz and Hudson

contend that an allegation that Hertz merely agreed to do what is required by existing law is

insufficient to state an IWPCA claim. Indeed, several courts in this District have held that “to

survive dismissal[,] the plaintiff must point to an agreement supporting the IWPCA claim that is

more than an allegation that the employer is bound by existing overtime laws.” Brand v. Comcast

Corp., No. 12 CV 1122, 2013 WL 1499008, at *6 (N.D. Ill. Apr. 11, 2013); see also Pavur v. Ill.

Bell Tel. Co., No. 15-cv-02796, 2016 WL 278886, at *3 (N.D. Ill. Jan. 21, 2016). But other courts

in this District have found that that logic is more applicable to contracts because contracts require

consideration, “which usually means that parties cannot contract to do things that they were

already required to do.” Balmes v. Ill. Bell. Tel. Co., No. 15 C 2685, 2016 WL 1019764, at *7

(N.D. Ill. Mar. 15, 2016); see also Wharton, 912 F. Supp. 2d at 660. The IWPCA, however,

applies to both contracts and agreements. And in Illinois, an agreement “is broader than a contract

and requires only a manifestation of mutual assent on the part of two or more persons.” Balmes,

2016 WL 1019764, at *7 (internal quotation marks omitted). Thus, “nothing prevents an employer

and an employee from mutually assenting to follow the law.” Id.; see also Wharton, 912 F. Supp.

2d at 660–61.




                                                 12
       Given the broad understanding of the term “agreement” as used in the IWPCA, this Court

concurs with the decisions finding that an agreement to pay overtime in accordance with existing

overtime laws is a cognizable agreement for IWPCA purposes. Thus, having pleaded the

existence of an agreement by Hertz to pay her overtime consistent with the FLSA, Snell-Jones has

stated an IWPCA claim. Consequently, the Court denies Defendants’ motion to dismiss her

IWPCA claim.

       III.    Contract Claims

       Snell-Jones also brings claims for breach of contract and breach of the covenant of good

faith and fair dealing against Hertz based on its failure to honor the written contract to pay her

overtime consistent with the FLSA’s requirements.

       To plead a breach of contract in Illinois, a plaintiff must allege facts showing: “(1) the

existence of a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) resultant damages.” Montgomery v. Scialla, No. 15-cv-10840,

2017 WL 3720178, at *5 (N.D. Ill. Aug. 29, 2017) (internal quotation marks omitted). Hertz

contends that the breach of contract claim must be dismissed because Snell-Jones did not

sufficiently plead the existence of a valid and enforceable contract.

       While Hertz argues in relation to Snell-Jones’s IWPCA claim that an agreement to follow

the law cannot form an agreement for IWPCA purposes, its argument carries more weight in the

context of a breach of contract claim. Whereas Snell-Jones simply needed to show that she and

Hertz mutually agreed that Hertz would pay her overtime to state an IWPCA claim, for a breach

of contract claim, Snell-Jones has to sufficiently plead that the two entered into a contract

supported by valid consideration. Yet performance of a preexisting legal duty is not adequate

consideration to form a contract. Johnson v. Maki & Assocs., Inc., 682 N.E.2d 1196, 1200 (Ill.




                                                 13
App. Ct. 1997) (“The preexisting duty rule provides that where a party does what it is already

legally obligated to do, there is no consideration because there has been no detriment.”).

       Snell-Jones alleges that there was a contract consisting solely of Hertz’s promise to pay

overtime consistent with the FLSA. Paying overtime, of course, was something that Hertz was

required to do by virtue of the FLSA and the IMWL. Snell-Jones cannot plead a valid and

enforceable contract based solely on Hertz’s promise to abide by existing employment laws. For

that reason alone, her breach of contract claim fails. Similarly, because her claim for breach of the

covenant of good faith and fair dealing requires the existence of a valid and enforceable contract,

that claim fails as well, and the Court need not address the choice-of-law issue that Hertz raises in

its opposition.

       There is another impediment to Snell-Jones basing her contract claims off Hertz’s

purported promise to abide by the FLSA—albeit one not raised by either party. Courts in this

District have “held that the FLSA preempts common law claims for unpaid overtime.”

Kyriakoulis v. DuPage Health Ctr., Ltd., No. 10 C 7902, 2011 WL 2420201, at *1 (N.D. Ill. June

9, 2011); see also Shages v. MDScripts Inc., No. 18 CV 5395, 2019 WL 2327651, at *3 (N.D. Ill.

May 31, 2019). Thus, common law claims have been found to be preempted by the FLSA where

they “rest on the same factual foundation and seek the same relief as an FLSA claim.” Richmond

v. Advanced Pain Consultants, S.C., No. 15 C 479, 2015 WL 4971040, at *3 (N.D. Ill. Aug. 18,

2015). That appears to be the case here. It is possible for Snell-Jones to plead her contract claims

in a way that does not raise preemption issues, for example, by alleging the existence of a contract

that does more than what the FLSA requires. Shages, 2019 WL 2327651, at *3 (“[W]here parties

contract to provide more protection than the FLSA requires, the claims can coexist.”). For now,




                                                 14
because Snell-Jones fails to plead the existence of a valid and enforceable contract, that is

sufficient to dismiss her contract claims without prejudice.

                                           CONCLUSION

          For the foregoing reasons, Hertz’s motion to dismiss (Dkt. No. 20) is granted in part and

denied in part. Snell-Jones’s breach of contract and breach of the covenant of good faith and fair

dealing claims are dismissed without prejudice. Hudson’s motion to dismiss (Dkt. No. 34) is

denied.


                                                       ENTERED:




Dated: March 13, 2020                                  __________________________
                                                       Andrea R. Wood
                                                       United States District Judge




                                                  15
